Case 1:19-cv-01224-CMH-IDD Document 132 Filed 10/26/20 Page 1 of 11 PageID# 2445




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

   JAMES GHAISAR et al.,

                   Plaintiffs,                           Civil Action No. 1:19-cv-1224 (CMH/IDD)

   v.

   UNITED STATES OF AMERICA,

                   Defendant.



              PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO
          UNITED STATES OF AMERICA’S MOTION FOR RECONSIDERATION

          Nearly three years ago, United States Park Police officers shot and killed Bijan Ghaisar.

  The Ghaisars have waited nearly three years for justice. Now, with the parties’ cross-motions for

  summary judgment fully briefed and ready to be heard by the Court, the Government has, again,

  moved for an indefinite stay of this case.

          The fact that Officers Vinyard and Amaya have now been indicted by a Fairfax County

  grand jury does not justify an indefinite stay of this case, particularly since both motions to stay

  and motions for reconsideration are disfavored. As the summary judgment briefing demonstrates,

  it is not at all clear that proceeding to trial without the officers available to testify would

  prejudice the Government. By contrast, requiring the Ghaisars to wait even longer (potentially

  years) for their day in court would significantly prejudice them. The Ghaisars therefore

  respectfully request that the Court deny the Government’s motion to reconsider the denial of

  stay.




                                                     1
Case 1:19-cv-01224-CMH-IDD Document 132 Filed 10/26/20 Page 2 of 11 PageID# 2446




                                          BACKGROUND

         As the background of this case has been extensively briefed, Plaintiffs will recount only

  those facts relevant to the present Motion.

         Nearly three years ago, Officers Amaya and Vinyard fatally shot Bijan Ghaisar near the

  George Washington Parkway. Since that time, Bijan’s family has sought justice for his wrongful

  killing. Unfortunately, progress has been exceedingly slow. After an almost two-year

  investigation of a case with a miniscule number of eyewitnesses to the shooting and a videotape

  that provides virtually all of the necessary information, the United States Department of Justice

  (DOJ) failed to indict Officers Vinyard and Amaya. And, DOJ failed to even meet with the

  Ghaisar family prior to announcing its decision, thereby violating a promise DOJ prosecutors

  made to the family. The same DOJ has refused to fully cooperate with Fairfax Commonwealth

  Attorney’s Office causing further delay. The Ghaisars filed this case over a year ago on

  September 19, 2019, seeking redress for their son’s killing and the resulting mistreatment they

  endured. (Dkt. 1).

         On August 19, 2020 the Government moved for an indefinite stay of this case. This Court

  ruled that a stay was not appropriate and that the case should proceed as scheduled. Minute Entry

  (Dkt. 60); Order (Dkt. 61). Following this denial of the Government’s prior motion to stay, the

  parties proceeded to file cross-motions for summary judgment and partial dismissal. (Dkts. 68;

  75). On October 15, 2020, the parties completed briefing on their dispositive cross-motions.

  (Dkts. 144; 115).

         This Court was scheduled to hear argument on these fully briefed Motions last Friday,

  October 23, 2020. After enduring years of delay, the Ghaisars were tantalizingly close to their

  first opportunity for justice. At the final moment, despite the fact that the Government is largely




                                                   2
Case 1:19-cv-01224-CMH-IDD Document 132 Filed 10/26/20 Page 3 of 11 PageID# 2447




  responsible for repeated delays, the Government has again sought to delay this case by renewing

  their motion for an indefinite stay. The Government argues that an indefinite stay is necessary in

  light of Officers Amaya and Vinyard’s recent indictment by the Fairfax County grand jury.

         Plaintiffs are fully prepared to argue their summary judgment motion now, which should

  dispose of this case in its entirety. If the Ghaisars are not given this opportunity, it may be years

  before they have their day in court. Not only is the length of the Fairfax prosecution unknown,

  the DOJ may, at any point, reconsider its decision not to indict Officers Vinyard and Amaya.

  Under these circumstances, the notion that these two police officers will ever testify in this civil

  action is a pipe dream.

         Although the Ghaisars strongly oppose delaying this case, they do understand the need

  for flexible scheduling. Accordingly, while Plaintiffs do not agree to any stay of the Court’s

  consideration of the dispositive motions, they agree to a limited, non-indefinite stay of trial if the

  Court does not dispose of the case on the parties’ dispositive motions. Thus, Plaintiffs propose

  that the Court stay only the trial in this case and schedule a status conference for March of 2021.

  At that point, if the Court has not disposed of the case on summary judgment, the Court should

  then determine the status of this matter.

                                              ARGUMENT

         The Government has a heavy burden here. Motions for reconsideration “are disfavored

  and should be granted sparingly.” Wootten v. Commonwealth of Va., 168 F. Supp. 3d 890, 893

  (W.D. Va. 2016) (quotation marks omitted). Motions to stay are also disfavored. Diedrich v. City

  of Newport News, 2016 WL 3002410, *1 (E.D. Va. May 20, 2016). “The party seeking

  a stay must justify it by clear and convincing circumstances outweighing potential harm to the

  party against whom it is operative.” Williford v. Armstrong World Indus., Inc., 715 F.2d 124, 127




                                                    3
Case 1:19-cv-01224-CMH-IDD Document 132 Filed 10/26/20 Page 4 of 11 PageID# 2448




  (4th Cir. 1983). Meanwhile, there is no constitutional requirement that civil proceedings be

  stayed while related criminal proceedings are pending. Indeed, even in cases involving related

  civil and criminal actions, courts consider a stay of the civil proceedings pending the outcome of

  the criminal case an “extraordinary remedy.” Trustees of Plumbers and Pipefitters National

  Pension Fund v. Transworld Mechanical, Inc., 886 F. Supp. 1134, 1139 (S.D.N.Y. 1995).

          Here, the Government has not shown the “clear and convincing circumstances” necessary

  to justify an indefinite stay. An indefinite stay would substantially prejudice the Ghaisars, who

  have already waited nearly three years since their son was killed for any resolution of this matter.

  The indictments of the officers do little to ensure that the officers will be available to testify in

  the near future. On the other hand, proceeding to trial or disposing of the case on summary

  judgment would pose much less risk of prejudice to either party. Moreover, there is a significant

  public interest in resolving this action promptly, given the nationwide epidemic of police

  violence, the high-profile nature of this case in particular, and the Government’s decision to

  leave these two officers largely on duty since the killing. Finally, because discovery in this case

  has closed and the parties have fully briefed their pending cross-motions for summary judgment,

  there is little reason to stay the case now, before the Court rules on the motions and potentially

  disposes of the matter before trial.

          As a preliminary matter, contrary to the Government’s cursory discussion of the overlap

  between this case and the criminal proceedings, as Plaintiffs have already argued to this Court,

  the two do not overlap completely. The Ghaisars’ case is broader: it is about not only the

  shooting but also the Park Police’s treatment of Plaintiffs and their son in the hospital following

  the shooting. This piece of the Ghaisars’ case is distinct from the criminal proceedings against




                                                     4
Case 1:19-cv-01224-CMH-IDD Document 132 Filed 10/26/20 Page 5 of 11 PageID# 2449




  Officers Amaya and Vinyard. Thus, the “concerns in favor of a stay . . . dissipate[].” Ashworth v.

  Albers Medical, Inc., 229 F.R.D. 527, 530 (S.D. W.Va. 2005).

      I.      The Indictments Do Not Establish a Concrete Timeline or Ensure that the
              Officers Will Ever Testify

           The only circumstance that has changed since the Government’s prior motion to stay is

  that the officers have now been indicted in Fairfax County. The Government suggests that the

  indictments should allay the concerns the Court expressed at the hearing on the motion to stay

  regarding the possibility of an indeterminate delay of this case, because the officers have a right

  to a speedy trial. However, as the Ghaisars’ counsel explained at the hearing on the motion to

  stay, the Department of Justice has already said that it plans to support removal of the criminal

  case to federal court and argue that the officers are immune from criminal prosecution under the

  Supremacy Clause. Hr’g Tr. (Dkt. No. 95) 13:23-14:2. Indeed, in the press release announcing

  the indictments, the Fairfax County Commonwealth’s Attorney stated that he has already sought

  assistance from the Virginia Attorney General to litigate the anticipated removal issue and

  subsequent federal proceedings.1 As Plaintiffs’ counsel also noted, that litigation will almost

  certainly be appealed to the Fourth Circuit and ultimately to the Supreme Court. Hr’g Tr. 14:5-6.

  Thus, the timeline for the completion of the criminal proceedings is far less concrete and short-

  term than the Government suggests.

           Moreover, even the conclusion of the Virginia criminal proceeding will not ensure that

  the officers will ever be available to testify in this case. Whatever the outcome of the criminal

  case, the officers still face the possibility of federal criminal charges for years and perhaps the



  1
   Fairfax County Office of the Commonwealth’s Attorney, Commonwealth’s Attorney Descano
  Official Statement Announcing Indictments in the Bijan Ghaisar Case (Oct. 15, 2020),
  https://www.fairfaxcounty.gov/commonwealthattorney/commonwealths-attorney-descano-
  official-statement-announcing-indictments-bijan-ghaisar-case.


                                                    5
Case 1:19-cv-01224-CMH-IDD Document 132 Filed 10/26/20 Page 6 of 11 PageID# 2450




  rest of their lives, since the Double Jeopardy Clause does not protect them from being tried in

  parallel federal criminal proceedings. Gamble v. United States, 139 S. Ct. 1960, 1964 (2019).

  And some of the federal crimes that the facts support have no statute of limitations.2 Thus, there

  is no guarantee that the officers will ever be willing to testify in this case.

        II.      A Stay Will Clearly Prejudice the Plaintiffs

              The uncertainty as to the timeline of the criminal proceedings, together with the question

  of whether the officers will testify, mean that an indefinite stay will cause significant prejudice to

  the Ghaisars. This prejudice significantly outweighs any potential prejudice to the Government

  of denying an indefinite stay, particularly considering that it is hardly clear that proceeding to

  trial without the officers’ testimony would be more prejudicial to the Government than to the

  Ghaisars.

              The Government focuses heavily on the potential prejudice to it from the fact that

  Officers Amaya and Vinyard are expected to invoke their Fifth Amendment right against self-

  incrimination and decline to testify at trial. The Government argues that it “should be able to

  have its liability in this case decided on a full record.” Def.’s Br. at 9. Of course, the same is

  even more true for the Ghaisars. Indeed, the Government’s argument is significantly less

  compelling when considered in the context of the arguments it has made throughout the

  summary judgment briefing. The Government has repeatedly attempted to use the officers’

  refusal to testify in this case to its advantage. See Pls.’ Reply in Supp. of Mot. for Summ. J. (Dkt.

  No. 114) at 7. At the same time, the Government has argued, and does again here, that the

  Ghaisars should not be entitled to adverse inferences from the officers’ invocation of the Fifth

  Amendment. In effect, the Government is attempting to have its cake and eat it too.



  2
      See, e.g., 18 U.S.C. §§ 242 (deprivation of rights) and 3281 (no limitation),


                                                       6
Case 1:19-cv-01224-CMH-IDD Document 132 Filed 10/26/20 Page 7 of 11 PageID# 2451




         The Government has dealt with the dissonance between these two arguments by ignoring

  it. The Government has yet to engage with Plaintiffs’ repeated arguments on the merits of

  adverse inferences.3 However, the Government cannot change the law and the facts in this case

  by simply ignoring them. The simple fact is that the Ghaisars have been disadvantaged in this

  litigation by the officers’ invocation of the Fifth Amendment at least as much as the

  Government. See id. at 3-7. As Plaintiffs have repeatedly argued, it is because of that unfair

  disadvantage that the Court should draw adverse inferences against the Government. Id. In fact,

  the potential unfairness to the Ghaisars of the officers’ refusal to testify at trial outweighs any

  potential unfairness to the Government, particularly given the Government’s attempts to gain an

  additional advantage by using the lack of testimony as a “sword.” Deakins v. Pack, 957 F. Supp.

  2d 703, 727 (S.D. W. Va. 2013).

          The possibility that the officers will have the threat of federal criminal charges hanging

  over them for years to come means that a stay will do nothing more than delay the Ghaisars

  pursuit of justice for perhaps years. Meanwhile, whereas proceeding to trial could potentially

  create some prejudice to both Plaintiffs and the Government, a stay would clearly create

  substantial prejudice to the Ghaisars. “A non-moving party can suffer prejudice when a stay is

  reasonably expected to cause a significant delay in proceedings.” Gibbs, 331 F. Supp. 3d at 527.

  Courts in this district have found a delay of a few months creates a “significant likelihood of

  prejudice” to the party opposing a stay. Sehler v. Prospect Mortg., LLC, 2013 WL 5184216, *3

  (E.D. Va. Sept. 16, 2013) (denying stay where anticipated delay was “four to six months”); see

  also Gibbs, 331 F. Supp. 3d at 528 (denying stay where party opposing stay noted that a relevant



  3
    In its brief in support of reconsideration, the Government does acknowledge that the officers’
  testimony would be relevant to the Ghaisars’ case. Def.’s Br. at 9. It apparently fails to see that
  this shows that Plaintiffs are also prejudiced by the officers’ failure to testify.


                                                    7
Case 1:19-cv-01224-CMH-IDD Document 132 Filed 10/26/20 Page 8 of 11 PageID# 2452




  decision was unlikely to come for “months”). Here, the Ghaisars have already waited nearly

  three years to obtain justice for their son’s death. As noted, the indictments do not establish a

  concrete timeline for the conclusion of the criminal proceeding because the anticipated federal

  litigation may drag out the criminal proceeding for months or years. Forcing Plaintiffs to wait

  substantially longer than they have already for a resolution in this matter would severely

  prejudice them.

            Moreover, the potential lack of useful testimony at trial will only worsen with a stay. Not

  all eyewitnesses to parts of the incident were deposed. Although many key witnesses have been

  deposed, live testimony is preferable to using deposition testimony at trial. E.g. Samsung

  Electronics Co. v. Rambus, Inc., 386 F. Supp. 2d 708, 718 (E.D. Va. 2005); see also Fed. R. Civ.

  P. 32, 43. To the extent that eyewitnesses could be called at trial, the delay has resulted already

  in nearly three years passing by since the shooting, and a stay would exacerbate the delay,

  allowing greater potential for “witnesses [to] relocate, memories [to] fade.” In re Mid-Atlantic

  Toyota Antitrust Litig., 92 F.R.D. 358 (D. Md. 1981).

            If the Court were to grant the Government’s request for an indefinite stay, it is clear that

  Plaintiffs would be prejudiced. The balance of the competing prejudices clearly disfavors a stay

  here.

     III.      The Public Interest Favors a Prompt Resolution of these Proceedings

            A stay of this case would be contrary to the public interest. The public interest in the

  prompt resolution of civil actions is even greater than usual here. Plaintiffs are not only seeking

  justice for their son’s death, but this case is also part of a broader effort to address an ongoing

  harm to the public. As recent events have demonstrated, excessive force cases like the killing of

  Bijan are all too common. See, e.g., Estate of Jones v. City of Martinsburg, 961 F.3d 661, 673




                                                      8
Case 1:19-cv-01224-CMH-IDD Document 132 Filed 10/26/20 Page 9 of 11 PageID# 2453




  (4th Cir. 2020) (observing, of incidents like this one, “This has to stop.”). Prompt resolution of

  this action, particularly if it is resolved in Plaintiffs’ favor, will best fulfill the Court’s important

  role in holding police departments accountable for their officers’ misconduct.

      IV.      There Is No Reason to Suspend this Case Before the Court Rules on the Parties’
               Dispositive Motions

            For all of the reasons discussed above, an indefinite stay is not appropriate here. Plaintiffs

  would agree to a limited stay of the trial in this matter—however, there is no reason for the

  Court to stay the proceedings on the parties’ dispositive motions. Discovery is closed in this

  matter, and the parties have already fully briefed the motions. Judicial economy thus favors the

  Court ruling on the motions. See Crosby v. City of Gastonia, 635 F.3d 634, 644 n.11.

            The late timing of the Government’s motion is notable. “When courts do grant a stay, it is

  often early in litigation, to minimize prejudice to either party.” Gibbs v. Plain Green, LLC, 331

  F. Supp. 3d 518, 528 (E.D. Va. 2018). The Government filed its first motion to stay on August

  19—five days after discovery closed in this matter. It filed its second request for a stay on

  October 20, three days before this Court was scheduled to hear argument on the parties’ fully-

  briefed dispositive motions. There is no reason for the Court to grant the Government’s request

  to further delay pretrial litigation in this case, particularly given that the record is fully developed

  and briefing on dispositive motions is complete.

            The Court should again decline the Government’s invitation to delay these proceedings

  further at a point where there is little risk in completing pretrial litigation.

                                              CONCLUSION

            The Government has not met its heavy burden to show that the changed circumstances

  create “clear and convincing circumstances” outweighing the potential harm of a stay to the

  Ghaisars. Even if a stay might be justified at some point, the Government has provided no reason



                                                      9
Case 1:19-cv-01224-CMH-IDD Document 132 Filed 10/26/20 Page 10 of 11 PageID# 2454




  at all to stay the case now, suspending pretrial litigation. The Court should deny the motion for

  reconsideration. At most, the Court should order a limited stay of the trial in this matter and set a

  status conference for March 2021.



  Dated: October 26, 2020                               Respectfully submitted,



                                                        /s/ Thomas G. Connolly
                                                        Thomas G. Connolly (VA Bar No. 29164)
                                                        Roy L. Austin, Jr. (pro hac vice)
                                                        HARRIS, WILTSHIRE & GRANNIS LLP
                                                        1919 M Street NW, 8th Floor
                                                        Washington, D.C. 20036
                                                        Telephone: 202-730-1300
                                                        tconnolly@hwglaw.com
                                                        raustin@hwglaw.com

                                                        Counsel for Plaintiffs




                                                   10
Case 1:19-cv-01224-CMH-IDD Document 132 Filed 10/26/20 Page 11 of 11 PageID# 2455




                                   CERTIFICATE OF SERVICE
         I hereby certify that on October 26, 2020 I electronically filed the foregoing with the

  Clerk of the Court using the CM/ECF system, which will serve notice of such filing upon all

  parties and counsel of record.

                                                       /s/ Thomas G. Connolly

                                                       Thomas G. Connolly (VA Bar No. 29164)
                                                       HARRIS, WILTSHIRE & GRANNIS LLP
                                                       1919 M Street NW, 8th Floor
                                                       Washington, D.C. 20036
                                                       Telephone: 202-730-1300
                                                       tconnolly@hwglaw.com




                                                  11
